DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “a second semiconductor substrate bonded to the first semiconductor substrate with the insulating film interposed therebetween and including a diaphragm provided above the main opening and a receiving pressure inlet connected to the introduction opening” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-9 are allowable based upon their dependency thereof claim 1.
With regards to claim 10
The prior art does not disclose or suggest the claimed “bonding a second semiconductor substrate to the first semiconductor substrate with the insulating film interposed therebetween; polishing an entire upper surface of the second semiconductor substrate to form a diaphragm above the main opening” in combination with the remaining claimed elements as set forth in claim 10.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inaba et al. PG. Pub. No.: US 2019/0204171 A1 discloses a pressure sensor where the upper layer has a first semiconductor layer, a second semiconductor layer, and an intermediate oxide film. The first semiconductor layer is provided by a silicon semiconductor layer having a plane orientation, and is separated from the lower layer. That is, the first semiconductor layer has the above-described gauge surface. The second semiconductor layer is provided by a silicon semiconductor layer having the plane orientation, and is disposed between the lower layer and the first semiconductor layer. The intermediate oxide film is provided by a silicon oxide film, and disposed between the first semiconductor layer and the second semiconductor layer. That is, the upper layer is provided by an SOI layer having a stacked structure in which the first semiconductor layer, the intermediate oxide film, and the second semiconductor layer are stacked and joined in the described order. The diaphragm is provided with a plurality of gauge resistor. The gauge resistor is provided by a piezoresistance element in which a resistance change occurs based on distortion. The gauge resistor is formed by performing impurity diffusion on the first semiconductor layer, however is silent on a second semiconductor substrate bonded to the first semiconductor substrate with the insulating film interposed therebetween and including a diaphragm provided above the main opening and a receiving pressure inlet connected to the introduction opening or bonding a second semiconductor substrate to the first semiconductor substrate with the insulating film interposed therebetween; polishing an entire upper surface of the second semiconductor substrate to form a diaphragm above the main opening.
Oono PG. Pub. No.: US 2016/0334292 A1 discloses a pressure sensor includes: a first substrate having first and second diaphragms on one surface provided by first and second recesses on another surface; first and second detecting elements on the first and second diaphragms; a second substrate providing a first reference pressure chamber with the one surface of the first substrate; a third substrate providing a second reference pressure chamber sealing the second recess; and a calculator calculating an offset by a difference between reference and inspection signals and detecting the pressure of the measurement medium by a difference between the detection signal and the offset value. The first detecting element outputs the detection or inspection signal according to pressure difference between the first reference pressure and reference medium pressure or measurement medium pressure in the first recess. The second detecting element outputs the reference signal according to a difference between the first and second reference pressure. The first and second diaphragms are provided with first and second gauge resistors having resistance values varied in accordance with deformation of the first and second diaphragms, respectively. According to the present embodiment, P-type impurities are diffused to form four first gauge resistors and second gauge resistors, however is silent on a second semiconductor substrate bonded to the first semiconductor substrate with the insulating film interposed therebetween and including a diaphragm provided above the main opening and a receiving pressure inlet connected to the introduction opening or bonding a second semiconductor substrate to the first semiconductor substrate with the insulating film interposed therebetween; polishing an entire upper surface of the second semiconductor substrate to form a diaphragm above the main opening.
Kawano et al. PG. Pub. No.: US 2016/0187215 A1 discloses a dynamic quantity sensor includes a first substrate and a second substrate. The first substrate has one surface, another surface opposite to the one surface, and a depressed portion defining a thin portion. The second substrate has one surface attached to the first substrate and a recessed portion disposed corresponding to the depressed portion. At least a part of a first projection line obtained by projecting the recessed portion is disposed outside of a second projection line obtained by projecting a boundary line between side walls of the depressed portion and the thin portion. The thin portion disposed inside the periphery of the recessed portion provides a film portion which is displaceable corresponding to a physical quantity applied to the film portion, and a region sandwiched between the film portion and a portion connected to the periphery of the recessed portion provides a stress release region, however is silent on a second semiconductor substrate bonded to the first semiconductor substrate with the insulating film interposed therebetween and including a diaphragm provided above the main opening and a receiving pressure inlet connected to the introduction opening or bonding a second semiconductor substrate to the first semiconductor substrate with the insulating film interposed therebetween; polishing an entire upper surface of the second semiconductor substrate to form a diaphragm above the main opening.
Sato et al. PG. Pub. No.: US 2006/0185437 A1 discloses a semiconductor pressure sensor in which a glass substrate is adhered to a rear-surface side of a pressure-sensitive chip in which piezoresistive pressure-sensitive gauges have been formed on a front surface of a diaphragm formed of a silicon single crystal to form a space between a rear surface of the diaphragm and the glass substrate, for measuring a pressure applied to the front surface of the diaphragm with reference to a pressure of the first space as a standard pressure. In order to achieve this object, the semiconductor pressure sensor includes resinous projections formed on pressure-sensitive gauge electrodes disposed on a front surface of the pressure-sensitive chip or on wiring from the pressure-sensitive gauge electrodes and bumps formed so as to partially or entirely cover the resinous projections, however is silent on a second semiconductor substrate bonded to the first semiconductor substrate with the insulating film interposed therebetween and including a diaphragm provided above the main opening and a receiving pressure inlet connected to the introduction opening or bonding a second semiconductor substrate to the first semiconductor substrate with the insulating film interposed therebetween; polishing an entire upper surface of the second semiconductor substrate to form a diaphragm above the main opening.
Nishida et al. US PATENT No.: 5,181,417 discloses a semiconductor layer, for instance, a monocrystalline layer, is deposited on a sapphire substrate by vapor growth deposition or the like. Then, an impurity such as boron is added to make the semiconductor layer a p-type the diaphragm portion is not shielded, electromagnetic waves may pass through. In this case, erroneous detection may occur since noise occurs at the gauge resistors of the semiconductor strain gauge elements on the diaphragm, however is silent on a second semiconductor substrate bonded to the first semiconductor substrate with the insulating film interposed therebetween and including a diaphragm provided above the main opening and a receiving pressure inlet connected to the introduction opening or bonding a second semiconductor substrate to the first semiconductor substrate with the insulating film interposed therebetween; polishing an entire upper surface of the second semiconductor substrate to form a diaphragm above the main opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852